DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-21 and 57 are currently pending.  Since nothing has been considered allowable, claim 21 remains withdrawn.

Claim Rejections - 35 USC § 112(a)
Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 57 contains the limitation that the discrete areas can be altered by applying pressure to the discrete area.  However, the only alteration discussed by applying pressure in the Specification requires the narrower applying pressure exceeding a threshold.  Thus, the broader recitation of applying pressure (which could make a change such as a pressure sensitive continuous scale output depending on the amount of pressure applied) is not supported by the Specification.

Claim Rejections - 35 USC § 112(b)

Claims 1-20 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim requires at least one assay to be performed on the sample, however there is no positive recitation that at least one of the one or more assay order states must indicate that an assay should be performed. If all of the assay order states indicate that a test should not be performed, it is unclear how the required test could be performed.  Particularly, the claim requires one assay to be performed, but allows the user to order no assays.  Claims 2-20 and 57 are also rejected by virtue of their dependency on claim 1.
Regarding claims 2 and 3, in paragraph 80, the Specification states that the unaltered state can be a blank area. In paragraph 85, the blank areas are the altered states. In paragraph 81, the altered state can be a label. In paragraph 84 the unaltered state is a label.  Given that the absence or presence of either a blank area or a label can be either an altered or unaltered state and the receptacle is received with these states in place, it is unclear how one could determine if the areas are in an altered or unaltered state.  In order to further prosecution, the examiner is interpreting that the presence of a label meets the limitation of either an altered or unaltered state, given that the instant Specification sets forth the presence satisfying either state.  The fact that the first assay order state is unaltered and the second assay order state is altered does not overcome that fact that in a given physical state could be either a first assay order state or a second assay order state.
Regarding claim 10, it is unclear how receiving a form containing patient-identifying indicia furthers a method of processing a sample when the patient-identifying indicia is already on the receptacle being used to process the sample.  Paragraphs 100-103 of the Published Application discuss order forms, however the discrete areas on the receptacle already determine the assay orders, so it is unclear how order forms further the method of processing a sample.  Claims 11-16 are also rejected by virtue of their dependency on claim 10.

Claim Rejections - 35 USC § 103

Claims 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONINKL PHILIPS ELECTRONICS NV [NL] (EP 2230520 A1), from here on Koninkl Philips in view of Silbert et al. (US 20130065797 A1), from here on Silbert.
Regarding claim 1, Koninkl Philips teaches a cartridge including two different slots (Fig. 9 No. 16a & 16b, Par. 49) A method of processing a sample in a receptacle having one or more assay order states, where "the sample is placed into the cartridge" (Fig. 7 No. S72) the method comprising the steps of: receiving the receptacle containing the sample, the different slots occupy different known areas on the cartridge with different shapes to indicate the associated tests (Fig. 9 No. 16a & 16b, Par. 49) the receptacle comprising: a plurality of discrete areas, each having a known association with a different assay, a plurality of assay-identifying indicia, each indicating the respective assay associated with a respective area of the plurality of discrete areas, and sample information elements with source information (Par. 11 & 16) and patient-identifying indicia; the different shapes to determine whether or not a particular assay should be performed on a sample (Fig. 9 No. 16a & 16b, Par. 49) automatically determining assay order states of the plurality of discrete areas; and a test is performed (Fig. 7 S76, Par. 47) and performing at least one assay on the sample, using one or more automatic sample processing instruments, based on the determined assay order states of the plurality of discrete areas, but does not appear to explicitly disclose that the discrete areas are configured to be altered from a first assay order state to a second assay order state, nor that the assay order states of the plurality of discrete areas are determined by determining whether each discrete area has been altered from the first assay order state to the second assay order state.
However, Silbert teaches printing a barcode and applying it to a reaction vessel with metadata related to the processing of the corresponding sample (Par. 97).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips to apply barcodes to the cartridge and used metadata related to the processing of the corresponding sample based on the teaching of Silbert for “Ensuring sample identification accuracy” (Par. 94).
Regarding claims 2 and 3, Koninkl Philips teaches where the presence of a cartridge information element identifies a test type (Par. 15) and may use barcodes to identify the test type to be performed (Fig. 1 No. 13, Par. 20).  The fact that the first assay order state is unaltered and the second assay order state is altered does not overcome that fact that in a given physical state could be either a first assay order state or a second assay order state.
Regarding claim 4, Koninkl Philips “a scanner or reading unit” used to “derive the information stored in a respective storing device or bar code” (Par. 28).
Regarding claim 5, Silbert teaches using "handheld barcode readers" with sample processing instruments (Par. 66).
	Regarding claims 6 and 7, Koninkl Philips where "it is possible to have a cartridge information element and/or a sample information element, which are both machine-readable. This could be realized in form of a barcode" (Fig. 1 No. 3, Par. 20).
	Regarding claim 9, Koninkl Philips teaches where the different shapes of the slots are physical deformations used for identification (Fig. 9 No. 16a & 16b, Par. 49)
Regarding claims 10-16 and 18, Silbert teaches "When the sample assay instrument encounters a reaction vessel with patient identification that has the association, the instrument then queries/reports patient data against the associated sample container (102, 210, 211) barcode, which is loaded into the LIS." (Par. 95), claims 10 and 13, where LIS is Laboratory Information System and the sample container is a form comprising patient-identifying indicia.  Silbert further teaches "One exemplary method of tracking this information provided herein is to utilize matching barcodes on both the sample container (102, 210, 211) and the reaction vessel (101)." (Par. 94), claims 11-12, and 18.  Silbert further teaches automatically reporting to the LIS (Par. 93), claim 14.  Silbert further teaches "The automated assay instrument can then directly query the LIS or report to the LIS against the sample container (102, 210, 211) barcode (i.e., patient ID)." (Par. 98), claim 15, where data can only be entered into the LIS when or after it is collected.  Silbert further teaches "The laboratory workflow required to process LBC samples requires that both the LBC sample container (102, 210, 211) and the reaction vessel (101) have the same barcode containing patient identification. This enables sample assay instruments such as instruments capable of performing hybridization assays, amplification assays, sequencing assays, and/or immunoassays to communicate with the laboratory's LIS." (Par. 95), claim 16.
	Regarding claim 17, Koninkl Philips teaches where the shape of the slot can determine the sample taker for different types of analytes. (Par. 27).
Regarding claim 19, Silbert teaches "a barcode reader is often able to locate the positioning of the barcode on the sample container or reaction vessel by, for example, identifying the location of one or more edges of a label positioned on the container or vessel and deducing the location of the barcode on the label between the identified edges, or positioned a certain distance from a particular edge." This is used to track specimens within an instrument. (Par. 76). 

Claims 8, 20, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips and Silbert as applied to claims 1 and 6 above, and further in view of Cobb (US 20120200396 A1).
Regarding claim 8, Koninkl Philips and Silbert teach the method as discussed above with respect to claim 6, but do not appear to explicitly disclose wherein the machine-readable indicia comprise a writing instrument mark.
However, Cobb teaches machine readable labels with written patient details.  The information is also transferred to the label that stays with the sample.  The label that is retained as a part of the patient record is separated from the sample before processing (Fig. 4, Par. 51-52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to make writing instrument marks on machine-readable indicia based on the teaching of Cobb as "the [patient information label] may then be retained in the patient's record as a hard copy of the test." (Par. 51).
Regarding claim 20, Koninkl Philips and Silbert teach the method as discussed above with respect to claim 1, but do not appear to explicitly disclose wherein the patient-identifying indicator of the receptacle comprises a unique serial number.
However, Cobb teaches using a unique identifier for each patient. (Par. 62).  Cobb further teaches the identifier as a numerical identifier (Fig. 3, Par. 28). As shown in Figure 3, this identifier has the form of a serial number.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to have unique identifiers for each patient based on the teaching of Cobb to insure patient data is not mismatched.
Regarding claim 57, Koninkl Philips and Silbert teach the method as discussed above with respect to claim 1, but do not appear to explicitly disclose wherein each discrete area is configured to be altered from the first assay order state to the second assay order state by marking the discrete area with a writing instrument, attaching a label to the discrete area, or applying pressure to the discrete area.
However, Cobb teaches machine readable labels with written patient details.  The information is also transferred to the label that stays with the sample.  The label that is retained as a part of the patient record is separated from the sample before processing (Fig. 4, Par. 51-52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to make writing instrument marks on machine-readable indicia based on the teaching of Cobb as "the [patient information label] may then be retained in the patient's record as a hard copy of the test." (Par. 51).

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicant’s argue that claim 1 would be clear to a person of ordinary skill in the art.  However, it remains indefinite in that the claim requires one assay to be performed, but allows the user to order no assays.
Applicant’s argue that amending claim 2 to specify that assays are performed when the discrete area has been altered to the second assay order state and claim 3 to specify that assays are performed when the discrete area remains in the first assay order state overcomes the 112(b) rejection on claims 2 and 3.  However, the fact that the first assay order state is unaltered and the second assay order state is altered does not overcome that fact that in a given physical state could be either a first assay order state or a second assay order state.
Applicant’s argue that claim 10 would have been understood by a person of ordinary skill in the art.  However, while paragraphs 100-103 of the Published Application discuss order forms, the discrete areas on the receptacle already determine the assay orders, so it is unclear how order forms further the method of processing a sample.
Applicant’s argue Koninkl Philips does not teach determining whether information elements have been altered from a first assay order state to a second assay order state and that the information elements for each cartridge 10 remains the same throughout the analyzing process.  However, these are taught by Silbert as presented above.  Both Koninkl Philips and Silbert are automated in that they use bar code scanners.  Cobb makes use of machine-readable labels, but it not relied upon in the prior art rejection of claim 1.
As the Applicant has given no remarks on the prior art rejections apart from the dependent claims’ dependence on claim 1, prior art rejections of claims 2-20 and 57 are presented above.
Since nothing has been considered allowable, claim 21 remains withdrawn.
Applicant’s amendments to the Specification and Claims have overcome the objection to the Specification, the objection to claim 17, and the 112(b) rejection of claims 19 and 20 set forth in the Non-Final Office Action mailed 2/9/2022.  Those objections and rejections are withdrawn.   However, the amendments to the Claims have resulted in the 112(a) rejection and amended rejections set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796   

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796